IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                                     April 1, 2002 Session

       ROBERT W. CHAGRASULIS, M.D. v. TENNESSEE BOARD OF
                     MEDICAL EXAMINERS

                    Appeal from the Chancery Court for Davidson County
                     No. 00-1866-I   Irvin H. Kilcrease, Jr., Chancellor



                     No. M2001-01595-COA-R3-CV - Filed July 18, 2002


Appellant lost his license to practice medicine in the State of Maine. He later relocated to Tennessee
and filed an application for a license to practice medicine. The Tennessee Board of Medical
Examiners (the “Board”) denied his application based on the disciplinary action taken against him
in the State of Maine. The Davidson County Chancery Court affirmed the Board’s decision.
Appellant now appeals the Davidson County Chancery Court’s decision to this court and asserts that
the Board’s decision was arbitrary and capricious or an abuse of discretion. We affirm the trial
court’s decision.

          Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                                Affirmed and Remanded

BEN H. CANTRELL, P.J., M.S., delivered the opinion of the court, in which WILLIAM C. KOCH, JR. and
PATRICIA J. COTTRELL, JJ., joined.

Frank J. Scanlon, Nashville, Tennessee, for the appellant, Robert W. Chagrasulis, M.D.

Paul G. Summers, Attorney General and Reporter; Sue A. Sheldon, Senior Counsel, Health Care
Division, for the appellee, State of Tennessee.

                                             OPINION

       Appellant, Robert W. Chagrasulis, received his license to practice medicine in the State of
Maine in1986. He conducted a general surgical practice in Bridgton, Maine from July 1986 to June
1994. On May 14, 1992, Dr. Chagrasulis was arrested for Driving Under the Influence (“DUI”) in
South Portland, Maine. He was later convicted of DUI on January 11, 1993.

       In December of 1992, after a party at Dr. Chagrasulis’s house, one of the male guests accused
Dr. Chagrasulis of sexually assaulting him. He was indicted on one felony count of gross sexual
assault on April 7, 1994. He later pled guilty on February 13, 1995 to one misdemeanor count of
unlawful sexual contact.

      Shortly after being indicted for gross sexual assault, Dr. Chagrasulis was again arrested for
DUI on April 22, 1994. He pled guilty to driving to endanger on February 8, 1995.

        Dr. Chagrasulis filed an application for renewal of his Maine medical license in September
of 1994. The application included a question asking the applicant to list any prior arrests or
convictions. Dr. Chagrasulis did not include his arrests or convictions for DUI. He also did not
include information concerning his indictment for felony sexual assault allegedly on the advice of
his attorney.

       The Maine Medical Board denied his application on March 14, 1995 for failure to disclose
his DUI conviction and his arrests for DUI and sexual assault and the subsequent convictions of
driving to endanger and unlawful sexual contact.

         The Cumberland County Superior Court sentenced Dr. Chagrasulis to 364 days in jail with
all but 60 days suspended and placed him on one year of probation based on his February 13, 1995
guilty plea to unlawful sexual contact. The court also fined him $2,000.00.

        On July 11, 1995, Dr. Chagrasulis entered into a “Consent Agreement” with the Maine
Medical Board. This agreement continued indefinitely a hearing on the denial of his license renewal
as long as Dr. Chagrasulis ceased the practice of medicine and would submit to evaluations deemed
necessary by the Maine Medical Board. On February 20, 1996, Dr. Chagrasulis entered into a
“Consent Agreement Regarding Conditional, Probationary License.” In this agreement, the Maine
Medical Board found that Dr. Chagrasulis had been evaluated by a substance abuse counselor and
psychologist, was participating in the Physician’s Health Program and was involved in active
counseling with a substance abuse counselor and a psychologist. Under this agreement, Dr.
Chagrasulis would be able to practice with a conditional license if he met several conditions: (1)
abstain from the use of alcohol and prohibited substances; (2) undergo some level of substance
monitoring for the length of the agreement pursuant to a written plan submitted by Dr. Chagrasulis
and approved by the Maine Medical Board; (3) agree to counseling on a monthly basis for the first
two years after receiving his license and at least annually for the following three years; (4)attend
Alcoholics Anonymous (“AA”) and the Physician’s Health Program; (5) maintenance of these
obligations when away from Maine; (6) involvement in the Maine Committee on Physician’s Health;
(7) evaluations by an independent examiner selected by the Maine Medical Board; and (8) provide
a copy of the Consent Agreement to any hospitals, clinics, residencies, medical practices, and office
managers that he works with to be signed by Dr. Chagrasulis and any persons listed above.

       Dr. Chagrasulis never sought reinstatement pursuant to this agreement. Instead of practicing,
he worked as a volunteer for a medical mission sponsored by the American Baptist Churches in the
Dominican Republic. This volunteer work included helping build facilities, coordinating volunteer


                                                -2-
activity, giving lectures and raising money. In March of 1998, Dr. Chagrasulis entered an inpatient
alcohol treatment program.

       Dr. Chagrasulis then became interested in reviving his medical career. In June of 1998, he
became a Senior Resident in General Surgery at Vanderbilt Hospital. He kept this position until July
of 1999. He then became a Clinical Fellow in Trauma in the Surgical Intensive Care Unit, also at
Vanderbilt.

        Dr. Chagrasulis applied for a medical license in Tennessee in 1999. The Tennessee Board
of Medical Examiners (the “Board”) considered and denied this application at its September 21,
1999 meeting. Dr. Chagrasulis requested a contested case hearing. The contested case hearing was
held on March 8, 2000, and a motion to grant the license on certain conditions failed on a tie vote.
Dr. Chagrasulis filed a Petition for Judicial Review to the Davidson County Chancery Court. The
trial court affirmed the Board’s decision.

                                                II.

        When reviewing a decision of a state agency, this court must follow the standard of review
set out in Tenn. Code Ann. § 4-5-322(h):

       The [reviewing] court may affirm the decision of the agency or remand for further
       proceedings. The court may reverse or modify the decision if the rights of the
       petitioner have been prejudiced because the administrative findings, inferences,
       conclusions or decisions are:

       (1)     In violation of constitutional or statutory provisions;
       (2)     In excess of the statutory authority of the agency;
       (3)     Made upon unlawful procedure;
       (4)     Arbitrary or capricious or characterized by abuse of discretion or clearly
               unwarranted exercise of discretion; or
       (5)     Unsupported by evidence which is both substantial and material in the light
               of the entire record.

        Dr. Chagrasulis’s sole issue on appeal is whether the Board’s decision should be reversed
pursuant to Tenn. Code Ann. § 4-5-322(h)(4) as arbitrary and capricious or an abuse of discretion.
This statute has been strictly construed by our Supreme Court in holding that an agency’s findings
“may not be reversed or modified unless arbitrary or capricious or characterized by an abuse, or
clearly unwarranted exercise, of discretion and must stand if supported by substantial and material
evidence.” CF Industries v. Tennessee Pub. Serv. Comm’n, 599 S.W.2d 536, 540 (Tenn. 1980). The
decision of a state agency is not arbitrary or capricious if there is any rational basis for the
conclusions. Mobilcomm of Tennessee v. Tennessee Public Service Commission, 876 S.W.2d 101,
104 (Tenn. Ct. App. 1993).


                                                -3-
       This court does not review the record de novo, but rather is confined to the record made
before the agency. Metropolitan Government v. Shacklett, 554 S.W.2d 601, 604 (Tenn. 1977).
Having reviewed the record in this case, we do not find that the Tennessee Board of Medical
Examiners acted arbitrarily or capriciously, nor did the Board abuse its discretion.

       The Board may deny a license to an applicant for a number of reasons set out in Tenn. Code
Ann. § 63-6-214(b). In its final order the Board relied on subsection (b)(20) which reads as follows:

       Disciplinary action against a person licensed to practice medicine by another state or
       territory of the United States for any acts or omissions which would constitute
       grounds for discipline of a person licensed in this state. A certified copy of the initial
       or final order or other equivalent document memorializing the disciplinary action
       from the disciplining state or territory shall constitute prima facie evidence of
       violation of this section and be sufficient grounds upon which to deny, restrict or
       condition licensure or renewal and/or discipline a person licensed in this state.

        It is undisputed that Dr. Chagrasulis had lost his license to practice in Maine. From the order
in that proceeding it is clear that the false statements made in his application to renew his license
formed the bases for the action taken by the Maine Board. False statements or representations are
also grounds for discipline under Tenn. Code Ann. § 63-6-214(b)(3). It is clear that the Board had
a rational basis for its decision to deny Dr. Chagrasulis a medical license. Therefore, the Board did
not act arbitrarily or capriciously or abuse its discretion.

        The decision of the Davidson County Chancery Court is affirmed. We remand this cause to
the Davidson County Chancery Court for any proceedings that may be necessary. Tax the costs of
this appeal to the appellant, Dr. Robert W. Chagrasulis




                                               _________________________________________
                                               BEN H. CANTRELL, PRESIDING JUDGE, M.S.




                                                  -4-